Citation Nr: 0723644	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  03-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
including as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for a shoulder 
disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a hand disability, 
including as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for joint pain, 
including as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981 and from September 1990 to July 1991.  The veteran's 
second period of active duty included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2003, the veteran 
testified before the undersigned at a hearing at the RO.  In 
April 2004, the Board reopened the claims of entitlement to 
service connection for a hand disability and joint pain and 
thereafter remanded the appeal for further evidentiary 
development.  

The Board granted the veteran's motion to advance this appeal 
on the Board's docket.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006). 

The issues of entitlement to service connection for a hand 
disability and joint pain, including as chronic disabilities 
resulting from an undiagnosed illness, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran served in southwest Asia from November 1, 
1990 to June 27, 1991.   

2.  Fibromyalgia has been manifested by joint pain and muscle 
weakness for more than 6 months, was first detected in 2001, 
and is medically related to service.  

3.  The bilateral shoulder disability diagnosed as bilateral 
shoulder tendonitis, bilateral shoulder strain, bilateral 
shoulder arthritis, and left shoulder bursitis first 
manifested many years after service and there is no competent 
evidence which relates these disabilities to disease or 
injury in service.

4.  Degenerative disc disease of the cervical spine first 
manifested many years after service and there is no competent 
evidence which relates the degenerative disc disease of the 
cervical spine to disease or injury in service.


CONCLUSIONS OF LAW

1.  Fibromyalgia was incurred during military service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

2.  The bilateral shoulder disability diagnosed as bilateral 
shoulder tendonitis, bilateral shoulder strain, bilateral 
shoulder arthritis, and left shoulder bursitis was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

3.  Degenerative disc disease of the cervical spine was not 
incurred in, or aggravated by, active military service, and 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

Regarding the claim for service connection for fibromyalgia, 
in view of the Board's favorable decision to grant the claim, 
further assistance is unnecessary to aid the veteran in 
substantiating this claim.  The Court of Appeals for Veterans 
Claims (Court) has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

Regarding the claims for service connection, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letters 
to the veteran in July 2002, prior to the initial 
adjudication of the claims.  The letters notified the veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  The letters 
also notified the veteran as to what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his 
claims to the RO.  The content of the letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection 
in July 2002, prior to the initial adjudication of the 
claims.  Regarding elements (4) and (5) (degree of disability 
and effective date), the veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal. 

Notwithstanding this defective Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of the claims.  
As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection in July 2002, prior to the 
initial adjudication of the claims.  Further, as discussed in 
detail below, the preponderance of the evidence is against 
the claims for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  The 
veteran's service medical records have been obtained and are 
associated with the claims folder.  The RO searched for VA 
treatment records dated from 1991 to present.  VA treatment 
records dated from January 2000 to November 2005 from VA 
medical facilities in Tuskegee, Birmingham, and the Central 
Alabama Healthcare system were obtained.  The Board notes 
that the RO did not locate any VA treatment records dated 
prior to January 2000 or any treatment records from the VA 
medical facilities in Columbus, Georgia or Columbia, South 
Carolina.  Also, treatment records from the C. C. jail and 
the C.R. Hospital are associated with the claim folder.  
There is no identified relevant evidence that has not been 
obtained.  

The veteran was afforded VA compensation and pension 
examinations in April 2002, June 2004, April 1006, and 
February 2007 in order to obtain medical opinions as to the 
etiologies of the claimed disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

A qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of the following): an undiagnosed illness; 
the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) 
warrants a presumption of service- connection. 38 C.F.R. 
§ 3.317(a).  

The term medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will 
not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a).  

"Objective indications of chronic disability" include 
both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a).  

A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  
38 C.F.R. § 3.317(a).  

A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States.  38 C.F.R. § 3.317(a).  

Signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
(1) Fatigue (2) Signs or symptoms involving skin (3) 
Headache (4) Muscle pain (5) Joint pain (6) Neurologic 
signs and symptoms (7) Neuropsychological signs or 
symptoms (8) Signs or symptoms involving the respiratory 
system (upper or lower) (9) Sleep disturbances (10) 
Gastrointestinal signs or symptoms (11) Cardiovascular 
signs or symptoms (12) Abnormal weight loss (13) 
Menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; or if 
there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War.  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf 
of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to service connection for fibromyalgia

The veteran contends that he has fibromyalgia that was 
incurred in service and or is due to an undiagnosed illness.  
Review of the record shows that while service medical records 
do not contain a diagnosis of fibromyalgia, the veteran had 
complaints of joint and muscle pain in service.  For 
instance, in October 1979, the veteran had complaints of pain 
in the right side of the thigh.  In August 1980, the veteran 
reported having pain in the right ankle and knee.  In 
September 1980, the veteran reported having low back pain.  
In July 1981, the veteran reported having left foot pain.  

The record shows that the veteran served in southwest Asia 
from November 1, 1990 to June 27, 1991.  

Post-service medical records show that the veteran had 
complaints and treatment for fibromyalgia starting in 
December 2001.  See VA treatment records dated from January 
2000 to November 2005.  A December 2001 VA rheumatology 
clinic record indicates that the veteran had a history of 
diffuse muscular pain and the symptoms were most consistent 
with a diagnosis of fibromyalgia.  Fibromyalgia was diagnosed 
at the subsequent June 2004 and April 2006 VA examinations as 
well as in the subsequent February 2007 VA medical opinion 
and in the post-April 2002 VA treatment records.  The record 
shows that the veteran has been recently treated for 
fibromyalgia at the rheumatology clinic at the VA medical 
facility in Birmingham in 2004 and 2005.  A November 2005 VA 
rheumatology clinic treatment record indicates that the 
veteran had complaints of muscle pain for almost 15 years.  
The VA treatment records dated in 2004 and 2005 document 
objective findings of muscle weakness and show that the 
veteran has episodic joint pain and muscle weakness.    

As to the origins of the fibromyalgia, the February 2007 VA 
medical opinion was obtained for the express purpose of 
ascertaining the etiology of the veteran's disability.  The 
February 2007 VA examination report indicates that the 
examiner review of the claims folder, including the service 
medical records and the VA treatment records.  The examiner 
noted the reports of joint pain in service.  He opined that 
the fibromyalgia is most likely caused by or a result of 
service in Operation Desert Storm.  The examiner stated that 
this was a difficult diagnosis to make and the diagnosis was 
mostly based upon specialist's opinions and the exclusion of 
other causes of symptoms.  The examiner indicated that the 
opinions expressed by the examining rheumatologists make it 
most likely that fibromyalgia is the diagnosis.  This opinion 
is not contradicted by any medical evidence of record.  

Based upon these findings, the Board concludes that the 
criteria to establish service connection for fibromyalgia 
pursuant to 38 C.F.R. § 3.317 have been met.  The veteran is 
a Persian Gulf veteran.  There are objective indications of 
fibromyalgia.  Fibromyalgia has been manifest for more than 6 
months, it was first detected in 2001, and it has been 
manifest to a degree of 10 percent or more.  As discussed 
above, the medical evidence shows episodes of joint pain and 
muscle weakness and there is objective evidence of muscle 
weakness.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  
There is also a medical opinion which attributes the 
fibromyalgia to the service in Southwest Asia.  The Board 
finds that the medical evidence of record shows that 
fibromyalgia was incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  
Accordingly, service connection for fibromyalgia is granted. 

Entitlement to service connection for a shoulder and a neck 
disability

Initially, the Board notes that it is considering entitlement 
to service connection for shoulder and neck disabilities 
other than symptomatology due to the service-connected 
fibromyalgia.  

The veteran contends that he has shoulder and neck 
disabilities due to a motor vehicle accident in service in 
June 1991.    

There is evidence of a current shoulder disability.  There 
are diagnoses of bilateral shoulder tendonitis (see VA 
examination dated in April 2002), chronic bilateral shoulder 
strain (see VA examination dated in June 2004), bilateral 
shoulder arthritis (see VA bone scan dated in July 2003), and 
left shoulder bursitis (see VA treatment records starting in 
August 2005).

There is evidence of a current neck or cervical spine 
disability.  Post-service treatment records show that veteran 
sought treatment for neck pain starting in November 2001.  
See VA treatment records dated from January 2000 to November 
2005; records from C. County Jail dated from July 2002 to 
November 2002; and VA examinations and/or medical opinion 
dated in April 2002, June 2004, April 2006, and February 
2007.  Moreover, while the April 2002 VA joints examiner 
opined that the veteran only had a history of neck pain 
syndrome, the subsequent June 2004 and April 2006 VA joint 
examiners diagnosed cervical spine degenerative disc disease.

The service medical records for the veteran's first period of 
service do not reflect any treatment, complaints, or 
diagnosis of a shoulder or neck disability.  The service 
medical records for the second period of service show that 
documents attached to the June 1991 redeployment examination 
note a reported history of a motor vehicle accident in which 
a truck overturned.  The veteran reported minor bruises.  The 
June 1991 separation examination report indicates that 
examination of the neck, head, spine, and extremities was 
normal. The veteran reported "no" when asked if he had 
painful or swollen joints.  The veteran did not report any 
complaints pertinent to the shoulder or neck upon separation 
examination.  

The veteran is competent to report an injury and symptoms, 
such as a shoulder or neck injury in service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to symptoms observable to any lay 
witness, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Medical expertise is needed to 
render a diagnosis due to an injury and there is no evidence 
that the veteran has medical expertise.  The service medical 
records, which were created contemporaneous to the veteran's 
time in service, do not document an injury to or defect of 
the shoulders or neck.  The service medical records establish 
that the veteran's shoulders and neck were normal upon 
service separation.   

There is no evidence of a diagnosis of arthritis of the 
shoulders or cervical spine within one year from the date of 
separation from service.  As noted above, the evidence of 
record shows that the arthritis of the shoulders was 
diagnosed in 2003.  The evidence of record shows that the 
degenerative disc disease of the cervical spine was detected 
upon x-ray examination in April 2002.  

There is no evidence of treatment for shoulder and neck pain 
until November 2001.  See the VA treatment records dated from 
January 2000 to November 2005; records from C. C. Jail dated 
from July 2002 to November 2002; and the VA examinations 
and/or opinion dated in April 2002, June 2004, April 2006, 
and February 2007.   The fact that the record does not 
reflect the veteran making complaints regarding, or seeking 
treatment for a shoulder or neck disability until almost 10 
years after service, weighs against the finding of a nexus 
between the current condition and service.  Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent evidence of a nexus between the current 
shoulder or neck disability and service, including the motor 
vehicle accident in service.  The Board finds that the 
probative evidence of record establishes that the shoulder or 
neck were normal upon service separation and it would be 
speculation to render an opinion as to whether there is a 
medical link between the current disabilities and service.  

The February 2007 VA medical opinion indicates that the 
examiner reviewed the service medical records.  The examiner 
noted that the service medical records indicate that the 
veteran sustained minor bruises after a truck overturned in 
service.  The examiner further indicated that the service 
medical records do not note any injury to the shoulder and 
neck due to the truck accident.  The examiner concluded that 
without any documentation of neck or shoulder pain at the 
time of the accident and no documentation of a neck or 
shoulder condition until 7 years after the accident, he was 
unable to link the truck accident to the current neck or 
shoulder condition.  The examiner stated that he was unable 
to resolve this issue without resorting to mere speculation.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  In evaluating the probative value of 
medical statements, the Board looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board finds that the VA medical opinion dated in February 
2007 to have great evidentiary weight because the VA examiner 
reviewed the claims folder, including the service medical 
records, before rendering the medical opinion.  The VA 
physician also discussed the reasons and bases for the 
conclusions and cited to the evidence he relied upon for the 
medical opinion, specifically the lack of symptoms or 
disability in service.     

The Board notes that the June 2004 VA joints examination 
report indicates that the examiner reviewed of the record and 
examined the veteran.  The VA examiner opined that it was 
more likely than not that the veteran's current neck and 
shoulder disability are related to or caused by the motor 
vehicle accident in service.    

The Board finds that June 2004 VA medical opinion to have 
limited probative value.  The VA examiner did not discuss 
significant evidence from the service medical records, 
particularly the June 1991 separation examination report 
which indicates that examination of the head, neck, spine and 
upper extremities were normal.  This medical opinion is based 
upon the report of the motor vehicle accident in service and 
it does not appear that the examiner considered the 
contemporaneous medical evidence which was created after the 
motor vehicle accident.  The examiner also does not address 
the ten year time period between service and the onset of 
treatment for neck and shoulder pain.  Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Hernandez- Toyens v. West, 11 Vet. App. 
379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  Accordingly, the Board finds that the June 
2004 VA medical opinion to have limited probative value 
because the examiner did not consider all of the pertinent 
and relevant evidence of record.  The Board notes that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The June 2004 
opinion is outweighed by the other evidence of record, 
specifically, the February 2007 VA medical opinion.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Board notes that a December 2001 VA rheumatology clinic 
treatment record indicates that the veteran reported having 
an 8 to 9 year history of shoulder pain.  However, the 
rheumatologist indicted that these symptoms were most 
consistent with fibromyalgia.  There is no medical evidence 
which relates the reported symptoms to the current shoulder 
disabilities.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006); see also Savage 
v. Gober, 10 Vet. App. 488, 495- 98 (1997).  

The veteran's own implied assertions that the shoulder and 
neck disabilities are medically related to an injury in 
service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran, as a 
layperson, is competent to testify as to his symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  There is no evidence which 
establishes that the veteran has medical expertise. 

In summary, the competent evidence of record establishes that 
the veteran's shoulders and cervical spine were normal upon 
service separation and for many years after service.  The 
probative evidence of record establishes that the current 
disabilities first manifested many years after service and 
the disabilities could not be linked to service without 
resorting to speculation.  As such, the preponderance of the 
evidence is against the claim for service connection for a 
cervical spine or shoulder disability, and the claims are 
denied.  Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for fibromyalgia is 
warranted, and the appeal is granted.  

Entitlement to service connection for a shoulder disability 
diagnosed as bilateral shoulder tendonitis, bilateral 
shoulder strain, bilateral shoulder arthritis, and left 
shoulder bursitis to include strain is not warranted, and the 
appeal is denied.  

Entitlement to service connection for cervical spine 
degenerative disc disease is not warranted, and the appeal is 
denied.  


REMAND

As to entitlement to service connection for a hand disability 
and joint pain, including as a chronic disabilities resulting 
from an undiagnosed illness, these issues were remanded in 
April 2004, in part, to obtain medical opinions as to the 
origins of these disabilities.  While VA examinations and/or 
medical opinions were thereafter obtained in June 2004, April 
2006, and February 2007, none of these opinions adequately 
addressed the questions asked by the Board in April 2004.  
Accordingly, another remand is required to obtain answers to 
these questions.  See Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders of the Board are not 
satisfied, the Board itself errs in failing to ensure 
compliance); 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 19.9 (2006).

Accordingly, these issues are REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the joint pain and hand pain.  
The claims folder is to be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
testing should be conducted.  Based on a 
review of the claims folder and the 
results of the examination, the examiner 
should answer the following questions:

The Hand Disability

(a).  Does the veteran have a 
current disability of either hand?  

(b).  Can the symptoms of hand pain 
be attributed to a known clinical 
diagnosis?  Can the symptoms of hand 
pain be attributed to the diagnosis 
of fibromyalgia?

(c).  If the hand pain cannot be 
associated with a known clinical 
diagnosis, specify whether the 
veteran has objective indications of 
a chronic disability manifested by 
joint pain that have either existed 
for 6 months or more, or exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period.

(d).  If the hand pain can be 
associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether it is at least as 
likely as not (probability of 50 
percent or more) that the hand 
disability had its onset during 
service or whether the hand 
disability is medically related to 
service.  


Joint Pain

(a).  Are there objective 
indications of joint pain?  If so, 
specify which joints are affected.  

(b).  Can the symptoms of joint pain 
be attributed to a known clinical 
diagnosis?  Can the symptoms of 
joint  pain be attributed to the 
diagnosis of fibromyalgia

(c).  If joint pain cannot be 
associated with a known clinical 
diagnosis, specify whether the 
veteran has objective indications of 
a chronic disability manifested by 
joint pain that have either existed 
for 6 months or more, or exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period.

(d).  If the veteran has a known 
clinical diagnosis of a joint 
disability, provide the diagnosis, 
specify the date of onset, and 
indicate whether it is at least as 
likely as not (probability of 50 
percent or more) that the disability 
had its onset during service, or is 
medially related to the veteran's 
period of service.  

The examiner should provide a rationale 
for all conclusions reached.

2.  Issue the veteran a corrective VCAA 
notice in compliance with the Court's 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

3.  Thereafter, readjudicate the issues 
on appeal.  Consideration should be given 
to direct service incurrence as well as 
the provisions of 38 C.F.R. § 3.317.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C.L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


